Per Guriam.

The defendant must be discharged. The affidavit does not show a cause of action sufficient to hold to bail. In a suit for defamation, whether the defamation be by words or writing, the plaintiff is not entitled to hold Jo bail, except in slander of title, unless some special cause be shown. No special cause is disclosed in the present case. To allow *bail here, would be to allow it in every case of defamation. There is no rule or guide given for the discretion of the judge or court, and that discretion, upon such an affidavit as the present, must necessarily be arbitrary, which the law will not allow. [1]
Motion granted.

 Eor the present practice with respect to arrest, see Code of P., secs 178 to 184.-